In a defamation action, defendant appeals from an order of the Supreme Court, Nassau County, dated May 1, 1974, which denied his motion for summary judgment. Order reversed, with $20 costs and disbursements, and motion granted. In our opinion, defendant’s remarks come within the scope of the rule enunciated in New York Times Co. v Sullivan (376 US 254). Hence, he may be held liable only if he knowingly or recklessly made a false, defamatory statement. There is no claim in the record that defendant knew of any falsehood in the statement. Similarly, it is clear that plaintiff will be unable to prove with "convincing clarity” that the statement was made "with reckless disregard of whether it was false or not” (New York Times Co. v Sullivan, supra, pp 285-286). Under these circumstances, defendant’s motion for summary judgment should have been granted (Schwartz v Time, Inc., 71 Misc 2d 769, 773). Rabin, Acting P. J., Martuscello, Christ, Munder and Shapiro, JJ., concur.